Mu. Justice del Tobo
delivered the opinion of the court.
More than sixty years ago Luis A. Becerra sold a property of about one thousand acres of land to Pedro Juan Capó, *347José Alomar and Nicolás Márquez. In the year 1856 the purchasers, by mutual agreement, divided the land so acquired and each one became the owner of a fixed part thereof.
Under these conditions, on April 4, 1918, the documents attesting the foregoing facts were presented in the Registry of Property of Ponce for the purpose of recording the part belonging to Pedro Juan Capó in his name and the registrar refused to record the same for the reasons stated in the following decision, from which the present appeal is taken:
"This deed of division of land being recorded by virtue of another copy on folios 9 and 100 of Volume 2 of Santa Isabel and on folio 203 of Volume 1 of the same municipality, entries Nos. 4, 1 and 2, respectively, of properties Nos. 49, 68 and 39, the said document can not be passed n.pon noto as to its legality and the capacity of the parties thereto, according to the judgment of the Supreme Court of Porto Rico of January 24 of this year in the appeal taken by Gerena from the decision of the Registrar of Property of ITu-macao; but the admission to record of the title of Pedro Juan Capó to the 333.33 acrés granted to him by the said deed is denied, because it appears from the registry that the said parcel of land became a part of the Destino plantation, as shown by record No. 4 of the prop- . erty No. 49 on folio 9 of Volume 2 of Santa Isabel, said Destino plantation being at present owned jointly by Charles L. Crehore and. América Ana Capó y Boscana. * * * ”
As the statement of the registrar in his decision has not been refuted by the appellant, the fact remains that the property sought to be recorded in the name of Capó was recorded some time before as included in another and larger property and now appears recorded in the name of a different person.^ This being the case, it must be concluded that the refusal of the registrar was well founded, and consequently the appeal taken therefrom should be

Affirmed.

Chief Justice Hernandez and Justices Wolf, Alclrey and Hutchison concurred.